DETAILED ACTION
This Office action is in response to the amendment filed 2/9/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-23 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, Lines 9-12 was amended to recite “in response to determining that processing the plurality of sub-tasks is complete at the leaf node, transmitting one or more indications to the first non-leaf node that the plurality of sub-tasks are complete, wherein the one or more indications indicate that the first task is complete” (emphasis on underlined portion of the claim) which comprises new matter. A review of the specification shows that Paragraphs [0010], [0025], [0035] and [0047] discusses when a task is considered to complete. For example, Paragraph [0035] discusses that when all tasks that are children of a parent task is complete then the parent task is freed, thus, if all processing tasks that are descendants of task 302 is transmitting one or more indications to the first non-leaf node that the plurality of sub-tasks are complete, wherein the one or more indications indicate that the first task is complete. While the hierarchy controller takes note of the state of completeness [0025], the specification fails to disclose the action of transmitting or sending an indication of completeness, much less specifically transmitting or sending such an indication to the first non-leaf node that the plurality of sub-tasks are complete, since simply “noting completeness” does not disclose the action of transmitting, from one entity to another entity, an indication/message/notification. Therefore, this amended limitation is considered to be new matter. 
Claims 10 and 19 recites substantially similar limitations, thus, is rejected under 35 U.S.C. 112(a) for the same reasons as outlined above. All claims (2-9, 11-18 and 20-23) depending upon claims 1, 10 and 19 are similarly rejected, based on its dependency on a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 4-11, and 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chew et al. (US 2009/0187915 A1) hereinafter Chew et al. in view of Nemawarkar (US 2012/0023295 A1) hereinafter Nemawarkar in further view of Haghighi (US 9239784 B1) hereinafter Haghighi in further view of Sharma (US 2012/0179797 A1) hereinafter Sharma.
Regarding claim 1, Chew et al. teaches a method for processing data, the method comprising: 
initiating, at non-leaf nodes at non-leaf levels of a data access hierarchy (at “root node” 436 of “PG hierarchy” 400 Paragraph [0083]. Note that root node 436 is depicted as being as a higher level of the hierarchy, which reads on a non-leaf level), tasks for division of data and transmitting tasks to nodes at lower levels of the data access hierarchy for storing, the tasks including a first task for processing at a non-leaf node (“a load balancing process begins at the node presenting the least amount of component sharing. In Fig. 5, this is the root node 436. The set of one or more threads to be balanced may be divided between the two PG hierarchies that descend from this node, in particular, along arrows 535a and 535b to PG hierarchies 434a and 434b, respectively” Paragraph [0083]. Note that sub-PG hierarchies of node 434a and 434b are lower on the hierarchy, as they descend from root node 436); and 
initiating, at leaf nodes at a leaf level of the data access hierarchy (at “CPU nodes” 420-1 to 420-31 of “PG hierarchy” 400 Paragraph [0087]. Note that CPU nodes 420 #1-31 is depicted as being at the lowest level of the hierarchy, which reads on a leaf level), tasks for payload processing including a plurality of sub-tasks of the first task (“threads may be , 
wherein each task for payload processing performed at the leaf nodes is performed on a data chunk (threads access “blocks of memory” [0057], such as blocks that have been brought into the L1 or L2 cache components 104,108 Paragraph [0040]), wherein tasks at the leaf nodes do not divide data chunks for transmission to any other nodes for processing (“Process 800 may then repeat with one or more iterations, at each new starting node, dividing the corresponding thread set into the one or more paths that descend from the current node, until for each iteration, the determination at block 806 is negative. That is, a CPU node, such as one of the CPU nodes 420, is reached” at which point, “the set of one or more threads is assigned to the CPU corresponding to the CPU node” Paragraph [0117]. In other words, the process continues to traverse along the PG hierarchy and divide threads until it has reach a leaf node, such as CPU node 420, at which point, there are no more nodes for the threads to be transmitted to). 
Chew et al. does not appear to explicitly teach, however, Nemawarkar teaches wherein each task for payload processing performed at the leaf nodes is performed on a data chunk having a size specified by an application (“the default packet size might be set by control software running on a processor of the network processor 100” Paragraph [0081] wherein once a task is chosen from a queue, “the data packet corresponding to the task is read… and the queue sends a task update message to each scheduler up to the root scheduler indicating the actual size of the packet data corresponding to the task” Paragraph [0080]). Nemawarkar also teaches tasks at the leaf nodes do not divide data chunks for transmission to any other nodes for processing (“Each scheduler 404 might schedule tasks from a plurality of queues 406 in its level. A queue is a leaf node of scheduling hierarchy 400, and might typically be a 
The disclosures of Chew et al. and Nemawarkar, hereinafter CN, are analogous art to the claimed invention because they are in the same field of endeavor of task processing using hierarchical data structures.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of CN before them, to modify the teachings of Chew et al. to include the teachings of Nemawarkar since both CN teach traversal of a hierarchical structure to assign tasks for execution. Therefore it is applying a known technique (tasks performed at leaf nodes are performed on data packets having a size specified by a control software application [0081] of Nemawarkar) to a known device (initiating tasks for division of data at non-leaf nodes to be transmitted to lower level nodes [0083], [0087] of Chew et al.) ready for improvement to yield predictable results (an application specifies a size for a data chunk [0081] of Nemawarkar), KSR, MPEP 2143, Example D.
CN does not appear to explicitly teach, however, Haghighi teaches wherein each level of the non-leaf levels and the leaf level of the data access hierarchy represent different types of memory units or storage units (Fig. 3 depicts an example memory resource hierarchy, Column 12, Lines 48-50 with different types of storage units at varying levels (i.e., the higher non-leaf levels and lowest leaf level. For example, the “registers” 200 at may be in the form of SRAM cells while “system memory” 170 may be in the form of DRAM cells, Column 13, Lines 1-39), with higher levels representing coarser portions of memory units or storage units and lower levels representing finer portions of memory units or storage units (“Registers 200 may also provide the greatest granularity of data that may be accessed and/or stored… the page size of the registers 200 may be approximately 4 bytes” Column 13, Lines 6-.
The disclosures of CN and Haghighi, hereinafter CNH, are analogous art to the claimed invention because they are in the same field of endeavor of using hierarchical data structures in memory management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of CNH before them, to modify the teachings of CN to include the teachings of Haghighi since both CH teach memory hierarchical structures. Therefore, it is applying a known technique (levels of the hierarchy represent different types of memory units, with higher levels representing coarser portions of memory units while low levels represent finger portions of memory units Column 13, Lines 1-39) to a known device (initiating tasks for division of data at non-leaf nodes to be transmitted to lower level nodes [0083], [0087] of Chew et al.) ready for improvement to yield predictable results (a memory hierarchy has different types of memory units, with higher levels representing coarser portions of memory units while low levels represent finger portions of memory units Column 13, Lines 1-39), KSR, MPEP 2143, Example D.
CNH does not appear to explicitly teach, however, Sharma teaches in response to determining that processing the plurality of sub-tasks is complete at the leaf node, transmitting one or more indications to the first non-leaf node that the plurality of sub-tasks are complete, wherein the one or more indications indicate that the first task is complete (Paragraph [0055] teaches that in tree structure, a parent node provides changes for a ticket to a child node, and when the child node has finished apply those changes, it marks the status of the change as “locally complete”. The child node informs the parent node about the completion via an ‘acknowledgement” or similar messaging that confirms the provisioning change was received and read for activation. When the ‘acknowledgments’ reach the root, the . 
The disclosures of CNH and Sharma, hereinafter CNHS, are analogous art to the claimed invention because they are in the same field of endeavor of hierarchical (tree) data structure management.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of CNH and Sharma before the effective filing date of the invention, to modify the teachings of CNH by including in response to determining that processing the plurality of sub-tasks is complete at the leaf node, transmitting one or more indications to the first non-leaf node that the plurality of sub-tasks are complete, wherein the one or more indications indicate that the first task is complete, as taught by Sharma.
One of ordinary skill in the art would have been motivated to include transmitting one or more indications to the first non-leaf node that the plurality of sub-tasks are complete, wherein the one or more indications indicate that the first task is complete in response to processing the plurality of sub-tasks is complete at the leaf node such that all available nodes are aware of status of the ticket and thus, are essentially ready to accept a new request for processing [0055] of Sharma. 
Regarding claim 2, CNHS teaches all of the features with respect to claim 1 as outlined above.
Chew et al. further teaches wherein the tasks at the leaf nodes (“threads may be divided between each of the two CPUs corresponding to each node 422a-p. For example, from node 422a, threads may be assigned to CPU 420-0 or 420-1” Paragraph [0087]) comprise tasks specified by the application (“a software process or application may include one or more threads such that each thread is scheduled to execute on one of the cores 102a-h” Paragraph [0047]).
Regarding claim 4, CNHS teaches all of the features with respect to claim 1 as outlined above.
Chew et al. further teaches wherein tasks at the non-leaf nodes comprise tasks, specified by the application (“a software process or application may include one or more threads such that each thread is scheduled to execute on one of the cores 102a-h” Paragraph [0047]), for dividing data for transmission to a lower level of the data access hierarchy (“a load balancing process begins at the node presenting the least amount of component sharing. In Fig. 5, this is the root node 436. The set of one or more threads to be balanced may be divided between the two PG hierarchies that descend from this node, in particular, along arrows 535a and 535b to PG hierarchies 434a and 434b, respectively” Paragraph [0083]).  
Regarding claim 5, CNHS teaches all of the features with respect to claim 1 as outlined above.
Chew et al. further teaches wherein the tasks at the leaf nodes comprise payload processing tasks specified by the application (“a software process or application may include one or more threads such that each thread is scheduled to execute on one of the cores 102a-h” Paragraph [0047]).  
Regarding claim 6, CNHS teaches all of the features with respect to claim 1 as outlined above.
Nemawarkar further teaches wherein: each non-leaf node of the data access hierarchy is specified with a chunk size, wherein the chunk size comprises the size of data upon which tasks of the non-leaf nodes are performed (“the default packet size might be set by control software running on a processor of the network processor 100” Paragraph [0081] wherein once a task is chosen from a queue, “the data packet corresponding to the task is read… and the queue sends a task update message to each scheduler up to the root scheduler indicating the actual size of the packet data corresponding to the task” Paragraph [0080]).  
Regarding claim 7, CNHS teaches all of the features with respect to claim 6 as outlined above.
Chew et al. further teaches wherein: the data access hierarchy (“PG hierarchy” Figure 5, #400) includes a first hierarchy level and a second hierarchy level below the first hierarchy level, wherein the first hierarchy level is associated with the same type of memory unit or storage unit as the second hierarchy level (“the fourth level of the PG hierarchy 400 is the L1 cache level 408, in which each node 426a-h corresponds to an L1 cache” which is below “the sixth level is the L2 cache level 412, in which each node 430a-d corresponds to an instance of an L2 cache, such as L2 caches 108a-d” Paragraph [0077]. Note that level 408 is below level 412, and are both associated with the same type of memory/storage units, i.e., caches).  
Regarding claim 8, CNHS teaches all of the features with respect to claim 7 as outlined above.
Chew et al. further teaches wherein a chunk size for tasks at the first hierarchy level is larger than a chunk size for tasks at the second hierarchy level (“The process continues, recursively dividing from each of the nodes 430a-d… to nodes 428a-h. From each of the nodes 428a-h, the process continues… to respective nodes 426a-h” Paragraph [0087]. That is, the threads can be evenly divided [0088] from L2 cache level 412 to level 410 and then assigned to level 408, thus, the tasks at level 408 are a sub-group of the tasks at level 412 and must necessarily be larger at the first hierarchy level).  
Regarding claim 9, CNHS teaches all of the features with respect to claim 6 as outlined above.
Haghighi further teaches wherein the data access hierarchy (Fig. 3 shows a “memory resource hierarchy” 200 for storing data) includes a first hierarchy level and a second hierarchy level below the first hierarchy level, wherein the first hierarchy level is associated with a different type of memory unit or storage unit as the second hierarchy level (Fig. 3 depicts an example memory resource hierarchy, Column 12, Lines 48-50 with different types of storage units at varying levels. For example, the “registers” 200 at may be in the form of SRAM cells while “system memory” 170 may be in the form of DRAM cells, Column 13, Lines 1-39).
Claims 10 and 19 are rejected under 35 USC 103 for the same reasons as claim 1, as outlined above.
With regards to claim 10, Chew et al. further teaches the system comprising: a memory system (“system” Figure 2, #200); and one or more processors configured to perform the method (“…implemented by computer program instructions. These program instructions may be provided to a processor to produce a machine, such that the instructions, which execute on the processor, create means for implementing the actions specified in the flowchart block or blocks…” Paragraph [0133]) as outlined in claim 1.
	With regards to claim 19, Chew et al. teaches a non-transitory computer-readable medium storing instructions (“computer storage media… for storing of information, such as computer readable instructions…” Paragraph [0064]) that, when executed by one or more processors, cause the one or more processors (“…implemented by computer program instructions. These program instructions may be provided to a processor to produce a machine, such that the instructions, which execute on the processor, create means for implementing the actions specified in the flowchart block or blocks…” Paragraph [0133]) to perform the method as outlined in claim 1. 
Claims 11 and 20 are rejected under 35 USC 103 for the same reasons as claim 2, as outlined above.
Claim 13 is rejected under 35 USC 103 for the same reasons as claim 4, as outlined above.
Claim 14 
Claim 15 is rejected under 35 USC 103 for the same reasons as claim 6, as outlined above.
Claim 16 is rejected under 35 USC 103 for the same reasons as claim 7, as outlined above.
Claim 17 is rejected under 35 USC 103 for the same reasons as claim 8, as outlined above.
Claim 18 is rejected under 35 USC 103 for the same reasons as claim 9, as outlined above.
Regarding claim 21, CNHS teaches all of the features with respect to claim 1 as outlined above.
Haghighi further teaches a data access hierarchy for storing (Fig. 3 shows a “memory resource hierarchy” 200 for storing data), wherein the memory units or storage units in the higher levels of the data access hierarchy are associated with larger units of data and have-7-6566054.1Applicant: Advanced Micro Devices, Inc.Application No.: 16/806,690 larger capacity and higher latency than the memory units or storage units in the lower levels of the data access hierarchy (See Fig. 3 which shows increasing data access granularity moving from “system memory” 170 to “register” 200. That is, “system memory” (i.e., at a higher level of the hierarchy) with a paging size of “4 kbytes” have larger units of data (i.e., a coarser grain) than the register (i.e., at a lower level of the hierarchy) with a paging size of “4 bytes”. Note that “the system memory 170 may generally have less granularity of data access and greater access time… the size of the system memory 170, may, in certain embodiments be relatively large” Column 13, Lines 30-39 while registers “may provide the least access time” and “have the smallest storage capacity of all the memory/storage elements” Column 12, Line 61 to Column 13, Line 3).
Claims 22 and 23 are rejected under 35 USC 103 for the same reasons as claim 21, as outlined above.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over CNHS in further view of Chen et al. (US 2011/0138396 A1) hereinafter Chen et al. 
Regarding claim 3, CNHS teaches all of the features with respect to claim 2 as outlined above.
CNHS does not appear to explicitly teach, however, Chen et al. teaches wherein the tasks at the leaf nodes comprise tasks for processing chunks having a smallest-size of all chunks of data processed through the data access hierarchy (“…all the computation nodes are divided into two layers, and the specified data is divided into k shares with equal size; it is assumed that, each share has a size of s bits, the number of the first layer of computation nodes is identical with the number of shares of specified data, and the number of sub-nodes of each of the first layer of computation nodes is identified, e.g., h” Paragraph [0049]. Thus, each of the nodes of the second layer of computation nodes (see Fig. 1) has the smallest size of the share of data at 1/h of the size being allocated to the first layer).  
 The disclosures of CNHS and Chen et al., hereinafter CNHSC, are analogous art to the claimed invention because they are in the same field of endeavor of managing hierarchical data structures.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of CNHSC before them, to modify the teachings of Chew et al. to include the teachings of Chen since both CNHSC teach traversal of a hierarchical structure to assign tasks for execution. Therefore it is applying a known technique (tasks at the leaf nodes (i.e., second layer of computation nodes) having a smallest size of all chunks processed [0049] of Chen et al.) to a known device (initiating tasks for division of data at non-leaf nodes to be transmitted to lower level nodes [0083], [0087] of Chew et al.) ready for improvement to yield predictable results (leaf nodes process chunks having a smallest size of all chunks of data processed [0049] of Chen et al.), KSR, MPEP 2143, Example D.
Claim 12 is rejected under 35 USC 103 for the same reasons as claim 3, as outlined above.
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1, 10, 19 under 35 USC 103 have been fully considered and are persuasive. Specifically, Applicants argue, with respect to the cited references, that “the combination of references do not teach or suggest a method for processing data using leaf node and non-leaf nodes and sending one or more indications to non-leaf nodes indicating that a task is complete.” Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sharma. Sharma teaches the amended features of in response to determining that processing the plurality of sub-tasks is complete at the leaf node, transmitting one or more indications to the first non-leaf node that the plurality of sub-tasks are complete, wherein the one or more indications indicate that the first task is complete. For example, in tree structure, a parent node provides changes for a ticket to a child node, and when the child node has finished apply those changes, it marks the status of the change as “locally complete”. The child node informs the parent node about the completion via an ‘acknowledgement’ or similar messaging that confirms the provisioning change was received and read for activation. When the ‘acknowledgments’ reach the root, the reach interprets them as a sign of completion of all the corresponding branches and leaves, and the root then marks the ticket as complete (see Paragraph [0055] of Sharma).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067. The examiner can normally be reached Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JANE WEI
Primary Examiner
Art Unit 2131



/JANE WEI/Primary Examiner, Art Unit 2139